Dewey, J
Had the plaintiffs set forth in their bill a case of alleged loss occasioned bv the mere negligence or want of skill on the part of the executor in conducting the sale of these premises, the court might properly have been asked to give the *548instructions adapted to such a case. But the burden of the complaint here was a charge of a more grave character, alleging an actual fraudulent purpose and a fraudulent sale of the property by the executor, and such was the issue framed for the jury to pass upon, and upon which they found a verdict against the executor. In this aspect of the case, the defendants have no ground for complaint that the instructions given were not sufficiently favorable to them.

Verdict to stand.